Citation Nr: 1628972	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for depressive disorder.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Friend



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Oakland, California.  The Veteran and the Veteran's friend testified before the undersigned Veterans Law Judge at a hearing in December 2010.  A transcript of the hearing has been associated with the claims file. 

In March 2014, the RO increased the evaluation of the Veteran's depressive disorder from 30 percent to 50 percent, effective January 30, 2008, the effective date of service connection for the disability.  As the increase does not represent the maximum ratings available for the condition, the Veteran's claim for a higher evaluation remains in appellate status and has been recharacterized above.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period on appeal the Veteran's depressive disorder manifested sleep disturbance, irritability, reported difficulty concentrating, depressed mood, anxiety, suspiciousness, and passive suicidal ideation.  An examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The GAF scores assigned for the Veteran's despressive disorder ranged from 50 to 56 serious to moderate symptoms. 
 
2.  During the period on appeal the Veteran's depressive disorder did not manifest suicidal ideation with intent or plan; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; or inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent disabling for depressive disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks an evaluation in excess of 50 percent disabling for paranoid depressive disorder.  The Veteran's disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of the General Rating Formula for Mental Disorders a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

In VA treatment notes dated from January 2007 to May 2009 the Veteran was reported to be casually dressed and well groomed.  His mood was depressed.  He had problems with his affect described as flat, neutral, restricted, irritable, and indifferent.  However, in March 2008 the Veteran was noted to have a bright affect.  Thoughts ranged from being described as rigid, restricted, scattered, concrete, tangential but easily redirected to being clear and goal directed.  He denied homicidal and suicidal ideation.  He had problems making eye contact.  Memory and cognition were intact and insight and judgement were fair to good.  He reported going to the movies by himself and riding his bike a few days a week as his only social activities.  

In an August 2007 VA treatment note the Veteran was reported that he used to go out once a week with his ex-wife but that this stopped when she got into a relationship.  He was noted to be more social with old friends.  

In an August 2007 VA treatment note the Veteran was assigned a GAF score of 56.  Functional status was reported to be moderately impaired.

In January 2008, March 2008, July 2008, and December 2008 VA treatments note the Veteran reported social interaction with family and being in a relationship. 

The Veteran was afforded a VA medical examination in August 2008.  The Veteran was cooperative during the interview and sat facing the door.  The Veteran presented with some odd behaviors, described as closing his eyes throughout most of the interview.  He reported that he had nightmares once a month.  He  reported that he "sometimes becomes restless" at night and got about two hours of sleep.  At other times was able to sleep for at least eight hours.  The Veteran reported that he feels "depressed" mostly in the morning.  He reported that he stayed at home all day.  His only social contact was with his girlfriend and cat.  The Veteran reported that he felt detached, and estranged from others.  He reported feeling hopelessness and helplessness.  The patient reported that when he was talking to somebody he frequently experienced the urge to beat them for no apparent reason.  As a result, he engaged in avoidant behavior because he does not want to harm anyone.  The Veteran reported difficulty concentrating.  The Veteran was unemployed and reported that he left many jobs because of depression and feeling socially awkward or not fitting in.  He lived by himself in a home that he owned.  The Veteran's mood was anxious.  His speech was halting, tangential and vague.  Thought process was goal-directed, there was no loosening of associations or flight of ideation, and thought content was limited.  He denied hallucinations.  He was delusional.  He denied suicidal ideation.  His insight was poor and his judgment was limited.  He was oriented to time, place, person and purpose.  His short-term and long-term memory were intact.  The Veteran was diagnosed with depressive disorder NOS on Axis I and schizotypal personality disorder on Axis II.  The examiner assigned a GAF score of 55 and noted it was based on the depressive disorder alone. 

In a March 2009 VA treatment note the Veteran reported distraction and forgetfulness.  In a VA treatment note dated in May 2009 the Veteran reported that he had strange dreams that he described as nightmares.  

In a statement dated in May 2009 the Veteran reported that he was at the point of committing suicide.  He noted that an examiner had found him to be delusional.

In VA treatment notes dated from June 2009 to March 2010 the Veteran had good hygiene and grooming.  Speech was slightly slowed.  Mood was described as neutral and indifferent.  Affect was described as restricted, indifferent, and blunted.  He complained of memory problems.  He had fair judgment and insight.  He denied suicidal and homicidal ideation, intention, and plan.  Thoughts were concrete, restricted and conflicting, and rigid, to clear and goal directed.  He reported poor sleep and nightmares.

In an August 2009 VA treatment note the Veteran reported that he was keeping active and busy with his girlfriend.  He was going out in public and being social on a regular basis.  However, in a VA treatment note dated in November 2009 the Veteran reported that he and his girlfriend broke up.  He described fleeting suicidal ideation without plan, means or intent.  

A January 2010 VA mental health intake note indicated the Veteran was vague about his symptoms, but was depressed, anxious and "dreams."  He reported a recent breakup of his relationship and no friends.  The diagnoses included depression on Axis I and personality disorder NOS on Axis II.  A March 2010 note showed the Veteran was "just depressed" and wanted to change therapists.  At the present time, the Veteran was not suicidal or assaultive, but was noted to have been in the past.  

In March 2010 the Veteran underwent a Vet Center intake assessment.  The Veteran reported suicidal thoughts without plan.  He had feelings of hopelessness or despair.  He reported homicidal thoughts without plan.  Mental status examination revealed the Veteran to be neat, anxious, have appropriate speech, be oriented times three, have normal memory function, appropriate affect, associations within normal limits, tense motor activity, and fair judgment.  There were no delusions, disorganized thinking, hallucinations or grossly disorganized catatonic behavior.  There was sleep disturbance.  

Vet Center treatment notes dated from March 2010 to May 2010 reveal he had problems with eye contact.  He had a depressed mood and affect was described as muted and disconnected.  In April 2010 the Veteran reported a long history of suicidal ideation with much rumination on the plan.

Vet Center treatment notes dated from May 2010 and June 2010 revealed causal dress, difficulty with eye contact, depressed mood, passive suicidal ideation, and no homicidal ideation.  

Vet Center treatment notes dated from June 2010 to July 2010 revealed the Veteran to be well groomed, no eye contact, and no suicidal or homicidal ideation.  Thought content was concrete.  Mood ranged from euthymic to depressed.  Affect ranged from euthymic to somber to angry.  He was noted to have irritability, defensiveness, interpersonal sensitivity, and nightmares. 

A Vet Center treatment note dated in August 2010 revealed that the Veteran reported being on top of a parking garage and having considered jumping.  However, he denied intent or specific plan to kill himself.  A later August 2010 Vet Center treatment note revealed that the Veteran denied suicidal ideation.  In a September 2010 Vet Center noted the Veteran expressed passive suicidal ideation without plan or intent.  

Vet Center treatment notes dated from September 2010 to December 2010 revealed the Veteran to be well groomed, and to make little to no eye contact, with the exception of one instance of upsetment.  He endorsed passive suicidal intent without plan or intent.  His mood was described as depressed.  Affect was described as angry, tearful, sad, and blunt to tearful.

In a letter dated in November 2010, a VA psychologist reported that the Veteran remained depressed, interpersonally disconnected and avoidant, which impaired his ability to establish and sustain social relationships and has rendered him unable to seek/obtain paid employment.  The Veteran often completely avoided leaving his home as doing so led to anxiety and increased feelings of sadness and emotional vulnerability.  The Veteran described loss of energy, increased sleep, diminished interest, and the frequent experience of nightmares.  He had significant trouble with concentration, including the inability to read efficiently and retain information, is often confused about his feelings, and vacillates between being emotionally "absent" and being affectively under modulated, with sudden intense displays of tearfulness and anger.  He remained socially isolated from family and friends, preferring to withdraw and remain at home rather than engage in the activities of daily living typical of most adults.  The provider opined that based on the described degree of emotional distress and cognitive disconnection, the Veteran had significant impairment in occupational, educational, and social arenas, where his capacity to be effective is greatly compromised.  His depressed mood and heightened fear/anxiety in social settings were ongoing, and this, along with his considerable avoidance, interfered with the ability to establish and maintain effective relationships with others. 

In a January 2011 Vet Center note the Veteran was well groomed, mood depressed, and affect mildly distressed (irritable to tearful) at times.  There was no suicidal or homicidal ideation.  

In a Vet Center note dated in February 2011 the Veteran was casually dressed, mood euthymic, affect to mildly tearful and irritable, and slightly defensive.  There was no suicidal or homicidal ideation.  Thought was linear and goal directed. 

In a VA treatment note dated in February 2011 the Veteran reported having problems holding onto a job.  He reported that he preferred to stay at home.  He reported nightmares that were four times a month.  He had symptoms of avoidance and anxiety.  He reported a history of mood problems and depression.  He endorsed some concentration difficulties.  He denied history of expansive mood, impulsiveness, risky behaviors, and other hypomanic/manic symptoms.  He denied paranoia.  Sleep was reported to be "pretty good" and "I sleep quite a bit."  At times it was reportedly somewhat excessive and may take daytime naps.  Personal hygiene was average.  There were no abnormal or involuntary movements.  Speech was appropriate in rate.  It was somewhat bland, monotone and occasional mild intrusiveness though not pressured.  Affect was constricted in range and somewhat frustrated at times.  Mood was dysphoric and somewhat anxious.  Thought process varied from linear, goal directed to some circumstantiality and some tangentiality.  He was not delusional and had no obsessive preoccupations.  There were no perceptual disturbances or hallucinations.  There was some passive suicidal ideation reported but he denied any intention, plan, or contemplation.  He denied homicidal ideation.  He was alert and fully oriented.  Impulse control was appropriate.  Judgment was fair and insight was appropriate.  Memory was grossly intact.  Concentration was noted to be able to perform serial subtraction from 20 by 3.  The Veteran was diagnosed with major depressive disorder by history.  He was assigned a GAF score estimated at 50.  

In a Vet Center note dated in March 2011 the Veteran was reported to have a depressed mood, affect to tearful, and able to joke and laugh at times.  He had passive suicidal ideation without plan or intent.  There was minimal eye contact except at end of session.

In a Vet Center note dated in April 2011 the Veteran was adequately groomed, mood euthymic, and affect blunt.  There was no eye contact.  He was slowed and deliberate.  There was no suicidal or homicidal ideation.  Thought function was linear and goal directed.  He was overly concrete.

In a Vet Center note dated in May 2011 the Veteran's mood was depressed and affect blunt.  There was no eye contact and eyes remained closed most of the time.  There was no suicidal or homicidal ideation.  Thought function was linear, though somewhat perseverative on affective themes, concrete.

In a Vet Center note dated in June 2011 the Veteran was noted to have a depressed mood, hopelessness, socially-mediated anxiety, shame, and tearfulness.

In Vet Center notes dated in December 2011 and July 2012 the Veteran was noted to have a depressed mood, hopelessness, socially-mediated anxiety, shame, tearfulness, and lack of motivation.  

In Vet Center notes dated in June 2011 the Veteran was casually dressed, had limited eye contact, mood was depressed, and affect was muted to appropriate to content.  There was passive suicidal ideation without plan or intent.  There was no homicidal ideation.  Thought function was linear and goal directed.  In a Vet Center note dated in July 2011 the Veteran was casually dressed and made little eye contact.  Mood was depressed and affect was irritable.  There was no suicidal or homicidal ideation.  Thought function was concrete.  In a Vet Center note dated in August 2011 the Veteran was casually dressed and made poor eye contact.  Mood was depressed and his affect was angry.  He had passive suicidal ideation with possible rumination.  There was no homicidal ideation.  Thought function was digressive.  In Vet Center notes dated in September 2011 the Veteran was casually dressed and he made little eye contact.  Mood was depressed and affect blunted to mildly tearful.  At first there was no suicidal or homicidal ideation; but, later there was passive suicidal ideation without plan but without intent.  In a Vet Center note dated in October 2011 the Veteran had a depressed mood and affect with restricted range.  There was passive suicidal ideation without plan or intent.  There was no homicidal ideation.  In a Vet Center note dated in November 2011 the Veteran was casually dressed and made poor eye contact.  His mood was depressed and affect was sad.  There was passive suicidal ideation and no homicidal ideation.  In a Vet Center note dated in December 2011 the Veteran's mood was euthymic and affect was restricted in range.  There was no suicidal of homicidal ideation.  Thought function was digressive and concrete.  

In a Vet Center note dated in January 2012 the Veteran's mood was depressed and affect constricted.  The Veteran had passive suicidal ideation and no homicidal ideation.  In a Vet Center note dated in March 2012 Veteran made poor eye contact.  His mood was depressed.  There was no suicidal or homicidal ideation.  Thought function was linear and goal directed.  In a Vet Center note dated in May 2012 the Veteran was well dressed.  He made poor eye contact.  Mood was depressed and affect constricted.  In a Vet Center note dated in June 2012 the Veteran's mood was depressed and affect to irritable.  There was no suicidal or homicidal ideation.  Thought was digressive.  In Vet Center notes dated in July 2012 the Veteran made poor eye contact.  Affect anxious to tearful.  Mood was depressed.  There was no suicidal or homicidal ideation.  

A VA intake note dated in July 2012 noted that the Veteran had good grooming.  His demeanor was atypical with his eyes closed during most of the interview, aloof.  Mood was inscrutable.  Affect was restricted.  There was no suicidal or homicidal ideation, intent, or plan.  There were no psychotic symptoms or hallucinations.  Thought process was linear and goal directed.  Thought content was relevant to inquiry.  He reported concentration problems.  Judgment and insight were impaired by trauma.  The Veteran was diagnosed with PTSD and alcohol abuse and assigned a GAF score of 50. 

In Vet Center notes dated in August 2012 and September 2013 the Veteran was not noted to have any problems with dress or grooming.  He had problems with eye contact and his mood was depressed and affected constricted.  There was a report of passive suicidal ideation.

In a Vet Center note dated in October 2012 the Veteran had a depressed mood and angry affect.  There was no suicidal or homicidal ideation.  Thought function was linear and goal directed.  

In a VA treatment record dated in April 2013 Veteran reported nightmares.  He was casually dressed and made little direct eye contact.  Speech was within normal limits.  He was depressed and irritable.  There was passive suicidal ideation without intent.  He had limited friends.  Thought process was overall linear and goal directed, over-elaborative.  There were no audio or visual hallucinations.  He was mildly suspicious of others.  His insight and judgment were poor/fair.

In a VA treatment note dated in May 2013 the Veteran reported not sleeping well.  He had nightmares and "weird dreams."  He was casually dressed and had his eyes closed with his face in his hand.  Speech was within normal limits.  Mood and affect were depressed and somewhat constricted.  There was no suicidal ideation.  There were thoughts of choking others with whom he spent too much time but no intent.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were limited and fair.  He was diagnosed with dysthymia.

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in May 2013.  The Board noted that VA treatment records and the August 2008 VA examination reflected that some of the Veteran's psychiatric symptoms are related to a nonservice-connected personality disorder.  (See August 2008 VA examination and March 2010 VA treatment record).  The Board requested that the examination on remand distinguish between symptoms related to each, to the extent possible.  

Following the examination, the Veteran was diagnosed with depressive disorder NOS and schizotypal personality disorder.  The examiner noted it was possible to differentiate the symptoms related to both diagnoses.  The examiner stated the symptoms relevant to depression were depressed mood, anxiety, sleep disturbance, fleeting suicidal ideation (no plan/intent), decreased energy, decreased interest in hobbies, and decreased motivation difficulty concentrating.  Symptoms and residuals of PTSD were nightmares and intrusive memories.

Symptoms related to schizotypal personality disorder were a pattern of acute discomfort in close relationships, cognitive or perceptual distortions, and eccentricities of behavior; odd thinking and speech (e.g., vague, circumstantial, metaphorical, overelaborate, or stereotyped(; inappropriate or constricted affect (avoids eye contact); behavior or appearance that is odd, eccentric, or peculiar; lack of close friends or confidants other than first-degree relatives; excessive social anxiety that does not diminish with familiarity and tends to be associated with paranoid fears rather than negative judgments about self.  

The examiner characterized the Veteran's occupational and social impairment with regard to all mental diagnoses as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner specifically noted that the it was possible to differentiate what portion of the indicated impairment was the result of each diagnosed mental disorder.  The examiner attributed it to the depression alone.  The Veteran reported little contact with family and no friends.  He mostly stayed home.  The Veteran last worked 10 years prior.  He had difficulty in establishing and maintaining effective work and social relationships.  The Veteran did not make eye contact with the examiner.  Speech was tangential at times.  He had short-term memory problems and difficulty concentrating.  The examiner assigned a GAF score of 55, based on depression alone. The examiner noted that the Veteran's symptoms were in the moderate range.  He would still be able to seek and maintain gainful employment based on his current depressive disorder NOS symptoms alone.

In a VA treatment note dated in June 2013 the Veteran described on one hand being fairly comfortable in his avoidance-driven routine of staying at home and minimizing exposure to others (men in particular) but also reports significant distress around intrusions (images during waking hours and nightmares when sleeping) which can last for a "couple hours" at a time.  He was casually dressed with poor eye contact.  He was cooperative though resistant, mildly irritable.  Speech was within normal limits.  Mood and affect were depressed to the verge of tearfulness, irritable.  There was no suicidal or homicidal ideation, intent, or plan.  Thought process could be digressive.  There were no hallucinations.  Insight and judgment were poor and fair.  

In a VA treatment note dated in July 2013 the Veteran complained of depression, lack of motivation, nightmares, socially originating anxiety, and irritability.  He was casually dressed and made poor eye contact.  Speech was within normal limits.  Mood and affect were depressed and bland.  There was no current suicidal or homicidal ideation, intent, or plan.  Thought process was overall linear and goal directed.  There were no hallucinations.  Insight and judgment were limited and fair.  The Veteran was diagnosed with depression and PTSD.

In a VA treatment note dated in August 2013 the Veteran was noted to remain isolated.  He had nightmares.  Sleep was variable and only about 6 hours a night.  He denied hearing voices or other psychotic symptoms.  Denied manic or hypomania.  He denied suicidal or homicidal ideation.  He had average personal hygiene.  There were no abnormal or involuntary movements.  Speech was appropriate in rate, somewhat bland and monotone.  Affect was constricted in range, somewhat frustrated at times, and not labile.  Mood was dysphoric and somewhat anxious.  Thought process varied from linear, goal directed to some circumstantiality and some tangentiality.  There were no delusions, perceptual disturbances, or hallucinations.  There was some passive suicidal ideation reported but the Veteran denied intention, plan, and contemplation.  He denied homicidal ideation.  He was fully oriented and had appropriate impulse control.  Judgment was fair and insight was appropriate.  Memory was grossly intact.  He was able to perform serial subtraction from 20 by 3.  The Veteran was diagnosed with major depressive disorder by history and was assigned a GAF score of an estimated 50.

In a VA treatment note dated in November 2013 the Veteran reported planning a trip lasting for 3 to 4 weeks to visit family.  He described nightmares and intrusive images.  Veteran was casually dressed and made poor eye contact.  Speech was monotone.  Mood and affect were depressed and sad.  There was no suicidal or homicidal ideation, intent, or plan.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were poor and fair.  

In VA treatment notes dated in December 2013, April 2014, August 2014, and December 2014 the Veteran reported that he tended to remain isolated.  He had nightmares.  Sleep was variable and sleeps only about 6 hours a night.  He denied hearing voices or other psychotic symptoms.  The Veteran denied manic or hypomania.  He denied homicidal ideation.  Personal hygiene was average.  There were no abnormal or involuntary movements.  Speech was appropriate in rate, and somewhat bland, monotone.  Affect was constricted in range.  Mood was dysphoric and somewhat anxious to "ok/neutral."  Thought process varied from linear, goal directed to some circumstantiality and some tangentiality.  There were no delusions, obsessive preoccupations, or disturbances/hallucinations.  There was some passive suicidal ideation reported but he denied any intention, plan, or contemplation.  He was alert and fully oriented.  Impulse control was appropriate.  Judgment was fair.  Insight was appropriate.  Memory was grossly intact.  He was able to perform a serial subtraction from 20 by 3.  The Veteran was diagnosed with major depressive disorder by history and PTSD by history.  GAF score was estimated to be 50.
 
In a VA treatment note dated in January 2014 the Veteran was noted to have fair grooming and to make poor eye contact.  Speech was within normal limits.  Mood and affect were depressed and bland.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were poor and fair.  The Veteran was diagnosed with major depressive disorder.

In a VA treatment note dated in March 2014 the Veteran was noted to mention passive suicidal ideation without plan or intent.  He was casually dressed and made poor eye contact.  He had speech within normal limits but somewhat slowed with muted tone.  Mood and affect were depressed and bland.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were poor and fair.  He was diagnosed with major depressive disorder.

In a VA treatment note dated in July 2014 the Veteran was well groomed and made very little direct eye contact.  Speech was within normal limits.  Mood was depressed and affect was somewhat over controlled.  There was no suicidal or homicidal ideation, intent, or plan.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were limited and fair.  The Veteran was diagnosed with dysthymia. 

In a VA treatment note dated in October 2014 the Veteran was reported to make poor eye contact.  Speech was within normal limits.  Mood was depressed and affect to mildly angry.  There was no suicidal or homicidal ideation, intent, or plan.  Thought process was linear and goal directed.  There were no hallucinations.  Insight and judgment were poor and fair.  The Veteran was diagnosed with major depressive disorder. 

Entitlement to an evaluation in excess of 50 percent for depressive disorder is not warranted.  The Board acknowledges that during the course of the appeal the Veteran has been noted to have passive suicidal ideation, a single note of contemplating suicide, and expressed some homicidal or assaultive ideation.  The Veteran made poor to no eye contact with providers during the period on appeal and reported disturbing images.  Further, the Veteran was noted on a few occasions to be delusional.  In addition, in November 2010 a VA provider opined that based on the described degree of emotional distress and cognitive disconnection, the Veteran had significant impairment in occupational, educational, and social arenas, where his capacity to be effective is greatly compromised.  His depressed mood and heightened fear/anxiety in social settings were ongoing, and this, along with his considerable avoidance, interfered with the ability to establish and maintain effective relationships with others.

However, the preponderance of the evidence reveals that the disability picture does not more nearly approximate the criteria for an increased, 70 percent, evaluation.  The Veteran's depressive disorder does not manifest obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, hallucinations, perceptual disturbances, or inability to establish and maintain effective relationships.  In addition, upon examination in June 2013, the examiner responded to the specific question posed by the Board and found that the Veteran's pattern of acute discomfort in close relationships and lack of close friends was due to his nonservice-connected personality disorder.  None of the other medical records separate the effects of the nonservice-connected personality disorder from the service-connected depression.  Because the symptoms of the personality disorder are distinct and the May 2013 VA examiner specifically detailed the different effects of both diagnoses, the effects of the nonservice-connected personality disorder cannot provide a basis for assigning a higher disability rating.  Mittleider v. West, 11 Vet. App. 181 (1998).

Throughout the period on appeal the Veteran has lived on his own and was noted to have at least adequate hygiene.  Although the Veteran reported being isolated, throughout the period on appeal the Veteran has had contact with his family and, during a portion of the period on appeal, was involved in a relationship.  

The Veteran's symptoms include notations of thought that was sometimes circumstantial and tangential, disturbances of motivation and mood, constricted affect, impairment of insight and judgment, sleep disturbance, and difficulty establishing and maintaining effective work and social relationships.  A VA examiner in May 2013 reported that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was also noted that the symptoms specifically related to depression (depressed mood, sleep disturbance, fleeing suicidal ideation, decreased energy and interest in hobbies, decreased motivation, and difficulty concentrating) were moderate in range and he would still be able to seek and maintain gainful employment.  The Veteran's difficulty in maintaining relationships and lack of close friends was related to his nonservice-connected personality disorder.  The effect of the symptoms related to the service-connected depression result in occupational and social impairment consistent with the criteria for a 50 percent rating.

In addition, the Veteran has been assigned GAF scores for depression alone ranging from 50 to 56.  Although GAF scores of 41 to 50 represent serious symptoms, including suicidal ideation, GAF scores from 51 to 60 reflect moderate symptoms, including circumstantial speech.  GAF scores are not dispositive but must be considered in light of the actual symptoms.  Here the Veteran's symptoms more nearly approximate the symptoms associated with a GAF score of 51 to 59, identified as moderate in severity.

As the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximate an evaluation in excess of 50 percent, the claim is denied.

The Board finds that the record does not reflect that the Veteran's depression is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The discussion above reflects that the symptoms of the Veteran's depression are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his disability is manifested by social and occupational impairment.  The applicable diagnostic codes used to rate the disability provide for ratings based on social and occupational impairment.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial evaluation in excess of 50 percent disabling for depressive disorder is denied.


REMAND

The Veteran currently does not meet the schedular criteria for the award of a TDIU.  However, review of the evidence as discussed above reveals that the Veteran has been unemployed for many years.  The evidence is at least in equipoise regarding whether the Veteran able to obtain and maintain gainful employment.  See, e.g., VA Treatment Note, August 2014.

VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the claim must be referred to the Director of C&P for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the Director of VA's C&P Service or Under Secretary for Benefits for consideration of entitlement to a TDIU in accordance with 38 C.F.R. § 4.16(b).

2.  Then review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


